﻿A year ago this month, the
General Assembly adopted by acclamation the Declaration
on the Occasion of the Fiftieth Anniversary of the United
Nations. Thus, the special commemorative session of the
Assembly, attended by 128 Heads of State and
Government, solemnly reaffirmed our commitment to the
purposes and principles of the Charter. As Ambassador
Butler of Australia, the Chairman of the Preparatory
Committee, stated, that Declaration must serve as a set of
guidelines for cooperation amongst all nations in the years
ahead.
The fiftieth session, so ably presided over by
Mr. Diogo Freitas do Amaral of Portugal, took the initial
step towards translating these new guidelines into practical
action aimed at the twenty-first century. In congratulating
Mr. Razali Ismail upon his election to the presidency of the
General Assembly at its fifty-first session, I wish him every
success in his highly responsible mission to carry further
the new tasks and endeavours of the Organization in the
course of this session.
Last year’s Declaration spelt out four main areas for
action in fulfilment of the mission of the United Nations in
the coming decades: peace, development, equality and
justice. The world of the twenty-first century will confront
two great opposing forces: globalization and fragmentation.
Bulgaria, as an active member of the international
community, has felt both the new opportunities and the new
risks. In developing its policies and responses, Bulgaria has
proceeded on the basis of its European identity, particularly
its association with and prospective membership of the
European Union. I would therefore like to state that we
share in and attach importance to the European Union
memorandum to this session and to the statement delivered
by Mr. Dick Spring on behalf of the Union.
With the transition from the post-war bipolar system
to a world of multi-centrism, the regional format will
acquire ever-growing importance. This has been our
experience in the Balkans, at least, a region which has
sustained the full blast of the forces of both globalization
and disastrous fragmentation.
In line with its consistently maintained positions,
Bulgaria welcomed from the outset the Dayton and Paris
agreements. We provided observers as well as police
personnel to the international missions in Bosnia and
Herzegovina. The recent elections in that country,
notwithstanding their deficiencies and problems, represent
a vitally important step forward. They opened the way for
yesterday’s welcome and important Security Council
resolution to lift the sanctions imposed on Yugoslavia.
At the same time, even during the active phase of
the conflict, we have worked for the promotion of the
positive trends of good-neighbourliness throughout the
region. At last year’s fiftieth session, the Prime Minister
of Bulgaria highlighted this priority feature of Bulgaria’s
foreign policy, favouring comprehensive regional
cooperation. In particular he stated our intention to
convene a meeting of Central and South-East European
States in order to examine a broad range of issues
concerning long-term stability, security and cooperation
throughout the region.
Today, it is my pleasure to inform the Assembly that
such a meeting took place in Sofia on 6 and 7 July 1996
at foreign ministerial level. At that meeting, seven
countries — Albania, Bosnia and Herzegovina, Bulgaria,
Greece, Romania, Turkey and Yugoslavia — adopted a
comprehensive document, the Sofia Declaration on Good-
Neighbourly Relations, Stability, Security and
Cooperation in the Balkans.
The text of the Declaration was duly circulated as an
official document of the General Assembly and the
Security Council. The Declaration was fully supported by
all participants in the broader format of the Sofia
ministerial meeting, including representatives from
Croatia, Slovenia, Italy, Hungary, and the five Contact
Group countries — Germany, France, the Russian
Federation, the United Kingdom and the United States of
America; Ireland, which holds the presidency of the
European Union; representatives of countries chairing the
Organization for Security and Cooperation in Europe
(OSCE), the Central European Initiative, Black Sea
11


Economic Cooperation; and high-level representatives from
the United Nations, the European Commission, the Council
of Europe, the United Nations Economic Commission for
Europe, the World Bank and the European Bank for
Reconstruction and Development. The High Representative,
Mr. Carl Bildt, was also present, took part in the meeting
and made a valuable contribution to its success.
I should like to outline very briefly the main spheres
of activity launched at the meeting in Sofia in July. In the
first area — enhancing regional peace and stability, and
building confidence and good-neighbourliness — the point
of departure was for the countries in the region to reaffirm
their allegiance to the fundamental principles of inter-State
relations as spelt out by the Charter, as well as in Helsinki
and Paris.
In line with these principles, Bulgaria has been
actively promoting confidence-building with all its
neighbours and has already concluded agreements to this
effect with Turkey, Greece and Romania. We stand ready
to enter into such agreements with our other neighbours, as
well as on a multilateral regional basis.
Another important step in this direction will be the
convening in Sofia of a meeting of Ministers of Defence as
provided for in the Declaration of the Balkan countries.
This meeting should contribute significantly towards
strengthening security, enhancing confidence and
considering future arms-control measures in the region.
Recent regional multilateral cooperation in South-East
Europe has focused on infrastructure development and
upgrading as important factors for economic growth and
regional stability. There is an emerging consensus that it
should be oriented towards upgrading and linking local
infrastructures with trans-European ones, as well as with
those in other adjacent areas — the eastern Mediterranean,
northern Africa and across the Black Sea and into Asia.
Transport infrastructure development is the subject of local
cooperation between Albania, the Republic of Macedonia
and Bulgaria, with direct financial and technical assistance
being provided by the United States of America; a
quadrilateral agreement has recently been signed with
regard to this matter. It is also the subject of trilateral
cooperation between Greece, Bulgaria and Romania. An
important contribution to the cause of good-neighbourliness
and infrastructure development are the Bulgarian-Greek
cross-border cooperation and water-sharing agreements,
which recently entered into force and will be submitted to
the OSCE under the Pact on Stability in Europe.
Furthermore, in accordance with the agreement
between the Balkan countries, the Bulgarian Government
began preliminary consultations towards setting up a
transregional information and contacts centre for
infrastructure development. We expect further
contributions to be made to the positive developments in
this field from the forthcoming meeting of Ministers of
Transportation of the Black Sea Economic Cooperation
and Central European Initiative partner countries in Sofia
in November 1996.
Together with its neighbours in South-East Europe,
Bulgaria is building regional cooperation on the basis of
the rule of law and full respect for human rights and
fundamental freedoms, including those of persons
belonging to different national, ethnic, religious and
cultural minorities. The countries from the region once
again reaffirmed their commitment to these principles and
values. They also adopted specific guidelines in the
various areas of cultural contacts and cooperation through
exchanges and joint programmes. These should add to
existing bilateral or multilateral programmes that promote
better mutual understanding and the overcoming of
negative stereotypes inherited from the past.
Joint action in the field of crime prevention and the
elimination of international terrorism envisages closer
cooperation between central, regional and border
authorities through efficient communications and
exchange of information; a commitment to accede to all
relevant international conventions that prevent and punish
international crime and terrorism; joining and participation
in specialized regional forums for discussing the problems
of illicit drug-trafficking, organized crime and regional
anti-terrorist cooperation; and the elaboration of a regional
programme to combat organized crime. This already
represents a tangible contribution to the implementation
at the regional level of a zero-tolerance approach to
terrorism.
The Sofia Declaration thus set out both the
framework and the terms of reference for comprehensive
regional cooperation. To this end, follow-up activities are
being elaborated in all areas and we hope that all States
from the region will take part at the next ministerial
meeting in Greece in 1997.
Proposals on cooperation in South-East Europe have
also come from outside the region. The Florence
conference of the Peace Implementation Council last June
identified the three initiatives fostering such cooperation:
the Balkan conference initiated by the Bulgarian
1


Government, the stability process under the terms of the
Royaumont declaration of 12 December 1995 and the
South-East Europe cooperation initiative of the United
States Government. There is important potential for
interaction between the three initiatives, with the process
launched in Sofia serving as a comprehensive basis which
could link up with the other two initiatives in specific areas
of common interest.
This regional endeavour represents an integral building
block in the development of an all-European system of
security and cooperation. We expect the Lisbon OSCE
summit in December 1996 to address in a comprehensive
manner this set of issues and provide guidelines for future
action at both the European and regional levels. Various
bodies and agencies of the United Nations system, such as
the United Nations Economic Commission for Europe, the
United Nations Development Programme, the United
Nations Environment Programme, the Commission on
Narcotic Drugs, the United Nations Crime Prevention and
Criminal Justice Branch and other bodies could also be
highly effective in encouraging and promoting at the
regional level the ideas and initiatives that I have outlined.
I would like to state Bulgaria’s position on some
United Nations-led and other major endeavours at the
global level. We fully share the view that the recent
conclusion of the Comprehensive Nuclear-Test-Ban Treaty
is an achievement of truly historic proportions. In pursuit of
Bulgaria’s long-standing policies in favour of nuclear arms
control and disarmament, I had the honour to sign this
Treaty on the very first day it was opened for signature. For
Bulgaria, a convention on the ban on the production of
fissionable material for military purposes would be the next
logical stage in the work of the Conference on
Disarmament, in which Bulgaria is an active participant.
From the point of view of global as well as regional
security, another priority task is the early entry into force
and implementation of the Chemical Weapons Convention.
As for the Biological Weapons Convention, Bulgaria is
fully in favour of upgrading its control and verification
mechanism and is ready to contribute to this end at the
forthcoming Review Conference and thereafter.
Bulgaria took an active part in the Review Conference
of the States Parties to the Convention on Prohibitions or
Restrictions on the Use of Certain Conventional Weapons
Which May Be Deemed to Be Excessively Injurious or to
Have Indiscriminate Effects, and its Protocol II. During the
negotiations, we made special efforts to take into
consideration the new technical requirements on mines as
an absolute prerequisite for the purposes of mine-
clearance and the normal conduct of United Nations
peacekeeping and humanitarian operations. Furthermore,
by a decision taken on 2 May 1996, the Bulgarian
Government imposed a three-year ban on exports of anti-
personnel mines. Bulgaria, which currently hold the
chairmanship of the Commission on Sustainable
Development, attaches particular importance, together
with the other United Nations Member States, to the
special session of the General Assembly on the review of
the follow-up process to the United Nations Conference
on Environment and Development in Rio de Janeiro.
In October 1995, Sofia hosted the third Ministerial
Conference on Environment for Europe. The Conference
provided further impetus to the Environmental Action
Programme for Central and Eastern Europe. The
ministerial declaration adopted is an important document
in the field of environmental protection in Europe and a
further step towards implementing the global concept of
sustainability.
In recent years, we have witnessed rapid changes in
the world economy, changes that can be described by the
general trends of liberalization and globalization, both of
which are important factors for development. I am happy
to inform this Assembly that, after long years of
strenuous negotiations, today, 2 October 1996, Bulgaria
is becoming a member of the World Trade Organization
(WTO). By joining WTO, Bulgaria shall become fully
integrated into the world trading system which is essential
for us to be able to achieve stable economic growth.
Bearing in mind the new challenges in the social and
economic areas in today’s multipolar and interdependent
world, my country supports the efforts of the international
community to enhance and streamline United Nations
activities in this field.
Bulgaria is a party to all major international human-
rights instruments. We believe that international
cooperation in the field of human rights is essential for
their implementation. It should be conducted in
accordance with the Charter of the United Nations and the
principles of international law, such as the sovereign
equality, political independence and the territorial integrity
of States. We are in favour of constructive and open
dialogue on even sensitive issues related to human rights
in individual States. This approach is not directed against
any country. The situations in different parts of the world
should be examined in a way that takes into account the
specific characteristics of individual countries in a
13


comprehensive context and be aimed above all at
encouraging positive developments and tendencies.
Transnational crime and international terrorism are
increasingly emerging, as stated by many speakers in this
forum, as one of the major security challenges facing the
international community today. They directly affect
development and quality of life and erode the very
foundations of democratic society. It has become more than
obvious that these challenges cannot be addressed
effectively by national institutions alone. Today, there is a
pressing need to develop new cooperation in the field of
crime prevention and criminal justice. Such cooperation
could also include more information sharing, including
inputs from intelligence sources.
At this session, the General Assembly must carefully
examine all valuable ideas and proposals in this field put
forward by preceding speakers. My country will readily
support the efforts of the international community aimed at
the elaboration, on a global level, of efficient measures to
combat crime and to eliminate international terrorism.
Allow me to digress for a moment from the prepared
text of my speech in order to share with the Assembly a
most regrettable and tragic piece of news concerning a
political assassination which took place just over 24 hours
ago in Sofia. The target was a former Prime Minister of
Bulgaria, Mr. Andrei Lukanov. I would like to inform the
Assembly that Mr. Lukanov was one of the principal and
personal driving forces behind the democratic changes that
took place in Bulgaria after 1989. He staked his personal
efforts and future on the successful introduction into
Bulgarian society of the values of democracy, the
promotion of human rights and economic reform. He was
also well-known within the United Nations family, in
particular in Geneva, having been an active promoter of the
United Nations Conference on Trade and Development
since its early years and having promoted Bulgaria’s
participation in the world trading system and the General
Agreement on Tariffs and Trade. In an ironic twist of fate,
today marks, as I said, Bulgaria’s accession to WTO.
The Bulgarian Parliament adopted a declaration on this
occasion several hours ago. It firmly declares the will of all
political forces in Bulgaria — Mr. Lukanov having been an
active member of Parliament for the last seven years — not
to permit this act in any way to divert Bulgaria from the
path towards economic and political reform or to infringe
on the peaceful and lawful process of political and public
life, including the forthcoming presidential elections at the
end of this month.
I have instructed my Mission to transmit the text of
this declaration, with a short covering note, to you,
Mr. President, the Secretary-General and Member States.
I invite all of you to share our feelings of support and
sympathy for the family of Mr. Lukanov and to send
messages of support to the Bulgarian Parliament. I invite
the Assembly, at this point in time, without rising, to
share a minute of silence in remembrance of
Mr. Lukanov.
Improvements in the effectiveness and functioning of
the principal organs, a better balance in their authority
and the streamlining of the subsidiary machinery are
important conditions for the reform of the United Nations.
The issue of equitable representation on and increase
in the membership of the Security Council is a key
component of this process. We share the view that some
Member States — developed, for instance Germany and
Japan, and developing alike — are able to assume the
responsibility of permanent membership. A number of
proposals for the reform of the Security Council have
already been put on the table and should be examined
with due attention. In this respect, I would like to mention
the valuable ideas presented by Minister Lamberto Dini
of Italy just a few days ago. One of the major
developments over the past several years has been the fact
that the number of States in the Eastern European Group
has almost doubled. We reiterate our conviction that such
a rise in membership requires one additional non-
permanent seat to be allocated to this Group. Some
Balkan countries have already indicated their willingness
to apply for non-permanent membership in the Security
Council. With its consistent regional policies of good-
neighbourliness and cooperation in South-East Europe, as
well as in the broader United Nations framework,
Bulgaria is equally justified in seeking membership on the
Council in the years to come.
It would be remiss of me, however, not to mention
some serious flaws in the United Nations peacemaking
machinery. The question of finding an adequate solution
to the complicated problems arising for third countries as
a result of United Nations Security Council-imposed
sanctions is one of them. At its fiftieth session the
General Assembly once again expressed concern at the
persisting special economic problems confronting States
affected by sanctions implementation. It also renewed its
invitation to the international financial institutions to
continue to pay special attention to these problems and
their adverse social impact, and to consider ways and
14


means for mobilizing and providing resources on
appropriate terms for mitigating the negative impact of the
sanctions on those States. The Assembly also renewed its
request to the competent organs, programmes and
specialized agencies of the United Nations to take into
consideration the special needs of the affected States and to
consider providing assistance to them from their special
programme resources.
Regrettably, few are the practical steps in
implementing these recommendations. These problems,
since they are long-lasting, will continue to exert their
negative impact long after the lifting of sanctions. It would
be highly counterproductive if the peacemaking essence of
sanctions were to be distorted by major economic
dislocation in affected third States. Being among the
countries suffering most from the implementation of
sanctions, at this session Bulgaria will again submit a draft
resolution on the subject and I invite all Member States to
give it their unanimous and firm support.
The proceedings of the fifty-first session of the
General Assembly provide new, important opportunities to
continue on the path of reform and increased efficiency.
They open up new opportunities to render support to those
trends in the modern world, our global village and each of
its neighbourhoods, making for societies with greater
security and promise in which our children can look
forward to a more fulfilling life. Bulgaria is firmly
committed to contributing actively and in a constructive
spirit to the accomplishment of this new mission of the
world Organization.






